As filed with the Securities and Exchange Commission on [], 2009 Registration No. 333-154866 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1/ A AMENDMENT NUMBER 3 REGISTRATION STATEMENTUNDER THE SECURITIES ACT OF 1933 HYDROGEN MOTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Dmitry Shvenderman Chief Executive Officer 3600 Twilight Court Oakton, VA 22124 Telephone: (703) 407-9802 (Name, Address and Telephone Number of Principal Executive Offices and Agent for Service) Copies of communications to: JOSEPH I. EMAS, Esq.
